DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I (claims 1-8 and 12) in the reply filed on 8/17/2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of claims 1-12 is sufficiently related that a thorough and complete search for the subject matter of the elected claims would necessarily encompass a thorough and complete search for the subject matter of the non-elected claims.   This is not found persuasive because a search in Group I is not required a search in Group II and there would be a serious search and/or examination burden if restriction were not required.
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunze et al. (US 2010/0150791). 
Regarding claims 1, 3, and 4, Kunze et al. discloses a tubular member for an exhaust gas treatment device (Figs. 1-4), comprising: a tubular main body made of a metal (4); and an insulating layer (2) formed at least on an inner peripheral surface of the tubular main body, wherein the insulating layer (2) contains glass containing a crystalline substance, and wherein the glass contains silicon, boron, and magnesium (para 0031 and 0076); wherein the glass has a content of silicon of 20 mol% or less (para 0031); and wherein the glass has a content of magnesium of 10 mol% or more (para 0031);

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kunze et al. (US 2010/0150791) in view of Aizawa et al. (US 2004/0057879).
Kunze et al. does not expressly disclose the property of the fiber mat or insulating layer has a pressing deformation temperature of 750°C or more, which is defined as follows: the pressing deformation temperature is a temperature at which the insulating layer is deformed by 10% with respect to a thickness of the insulating layer in a thickness direction of the insulating layer when the insulating layer is heated at a temperature increase rate of 10°C/min from normal temperature while being pressed at a pressure of 0.1 MPa through use of an alumina needle of 1 mmф.
However, Aizawa et al. teaches that it is conventional to provide a thermal insulation material (30) (para 0061) with heat treatment of the fibers with a deformation temperature ranging from 300-800 °C in order to facilitate the bonding of the fibers into a network structure of fibers (para 0071-0074). 
Note, the process of carrying out the pressing deformation temperature is a temperature at which the insulating layer is deformed by 10% with respect to a thickness of the insulating layer in a thickness direction of the insulating layer when the insulating layer is heated at a temperature increase rate of 10°C/min from normal temperature while being pressed at a pressure of 0.1 MPa through use of an alumina needle of 1 mmф is directed to product by process. The above applied references do not disclose such process; however, such limitation is a product-by-process limitation, and product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even through the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)      

Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office's inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977). See MPEP 2112. 

3.Claim 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kunze et al. (US 2010/0150791) in view of JP 2012-154316 (machine translation).
	Regarding claim 5, Kunze et al. does not disclose that the insulating layer has a thickness of from 30 μm to 800 µm.
However, JP ‘316 teaches that it is conventional to provide the insulating layer with thickness in the range of 20µm-400 µm to facilitate in supporting the honeycomb structure (pages 4-5).
Thus, it would have been obvious in view of JP ‘316 to one having ordinary skill in the art to modify the device of Kunze et al. with insulating layer with thickness as taught by JP ‘316 in order to support the honeycomb structure.
	Regarding claim 8, Kunze et al. essentially discloses the features of the claimed invention except an electric heating catalyst support capable of heating an exhaust gas.
	JP ‘316 teaches that it is conventional to provide a heated catalyst support in order to facilitate in  treating the exhaust gas (para 0006-0010).
	Thus, it would have been obvious in view of JP ‘316 to one having ordinary skill in the art to modify the device of  Kunze et al. with a heated catalyst support in order to gain the above benefit.

4.Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kunze et al. (US 2010/0150791) in view of EP  2 674 401.
Regarding claim 6, Kunze et al. essentially discloses the glass fiber of the instant claimed except the glass contains barium, and one of lanthanum, zinc, and a combination thereof.
EP ‘401 teaches that it is conventional to provide the insulation with glass fiber of the instant claimed invention (para 0004 and 0025-0031) to facilitate in supporting the catalytic structure and substituting known equivalent composition involves only ordinary skill in the art. 
Thus, it would have been obvious in view of EP ‘401 to one having ordinary skill in the art to modify the device of Kunze et al. with the glass fibers as taught by EP ‘401 in order to support the catalytic structure.
Regarding claim 7, Kunze et al. essentially discloses the glass fiber of the instant claimed but does not expressly discloses the glass has a content of boron of from 20 mol% to 40 mol%.
EP ‘401 teaches that it is conventional to provide the insulation with glass fiber of the instant claimed invention including boron (para 0004 and 0025-0031) to facilitate in supporting the catalytic structure. EP ‘401 discloses the boron content is ranging from 0.1-10%  (para 0025). 
Thus, it would have been obvious in view of EP ‘401 to one having ordinary skill in the art to modify the device of Kunze et al. with the glass fibers as taught by EP ‘401 in order to support the catalytic structure.

5.Claims 1, 3-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over EP  2 674 401 in view of JP 2012-154316 (machine translation).
Regarding claims 1, 3-7, and 12, EP ‘401 discloses a tubular member for an exhaust gas treatment device, comprising: a tubular main body made of a metal; and an insulating layer formed at least on an inner peripheral surface of the tubular main body, wherein the insulating layer contains glass containing a crystalline substance, and wherein the glass contains silicon, boron, magnesium, and barium, wherein the glass has a content of silicon of 15 mol% or less, a content of magnesium of 25 mol% or more, a content of boron of from 25 mol% to 40 mol%, and a content of barium of from 2 mol% to 20 mol% (para 0025-0029).
EP ‘401 fails to disclose that the insulating layer has a thickness of from 100 pm to 550 pm.
JP ‘316 teaches that it is conventional to provide the insulating layer with thickness in the range of 20µm-400 µm to facilitate in supporting the honeycomb structure (pages 4-5).
Thus, it would have been obvious in view of JP ‘316 to one having ordinary skill in the art to modify the device of EP ‘401  with insulating layer with thickness as taught by JP ‘316 in order to support the honeycomb structure.
Regarding claim 8, EP ‘401 essentially discloses the features of the claimed invention except an electric heating catalyst support capable of heating an exhaust gas.
	JP ‘316 teaches that it is conventional to provide a heated catalyst support in order to facilitate in  treating the exhaust gas (para 0006-0010).
	Thus, it would have been obvious in view of JP ‘316 to one having ordinary skill in the art to modify the device of  EP ‘416 with a heated catalyst support in order to gain the above benefit.

6.Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the applied references [EP  2 674 401 in view of JP 2012-154316 (machine translation)] as applied to claim 1 above, and further in view of Aizawa et al. (US 2004/0057879).
The applied references do not expressly disclose the property of the fiber mat or insulating layer has a pressing deformation temperature of 750°C or more, which is defined as follows: the pressing deformation temperature is a temperature at which the insulating layer is deformed by 10% with respect to a thickness of the insulating layer in a thickness direction of the insulating layer when the insulating layer is heated at a temperature increase rate of 10°C/min from normal temperature while being pressed at a pressure of 0.1 MPa through use of an alumina needle of 1 mmф.
However, Aizawa et al. teaches that it is conventional to provide a thermal insulation material (30) (para 0061) with heat treatment of the fibers with a deformation temperature ranging from 300-800 °C in order to facilitate the bonding of the fibers into a network structure of fibers (para 0071-0074). 
Thus, it would have been obvious in view of Aizawa et al. to one having ordinary skill in the art to modify the device of the applied references with heat treatment as taught by Aizawa et al. in order to gain the above benefit.
Note, the process of carrying out the pressing deformation temperature is a temperature at which the insulating layer is deformed by 10% with respect to a thickness of the insulating layer in a thickness direction of the insulating layer when the insulating layer is heated at a temperature increase rate of 10°C/min from normal temperature while being pressed at a pressure of 0.1 MPa through use of an alumina needle of 1 mmф is directed to product by process. The above applied references do not disclose such process; however, such limitation is a product-by-process limitation, and product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even through the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)      

Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office's inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977). See MPEP 2112. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TOM P DUONG/        Primary Examiner, Art Unit 1774